Per Curiam.
This is the second application of Alton Wade Williams for leave to appeal from orders denying him post conviction relief from his imprisonment for second degree murdler. The first application was denied in Williams v. Warden, 233 Md. 646. The second application must also be denied. The present contentions —that he was inadequately represented by self-employed counsel and that the State knowingly used perjured testimony to convict him—either were or could and should have been raised in the first petition. Duckett v. Warden, 230 Md. 621; Code (1964 Cum. Supp.), Art. 27, § 645H.

Application denied.